In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00140-CR



          MICHAEL CRAWFORD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 431st District Court
                Denton County, Texas
            Trial Court No. F16-1629-431




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                               ORDER
        Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). 1 Sensitive data includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1). Volume seven of the reporter’s record includes a social

security number. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain sensitive data.”

TEX. R. APP. P. 9.10(b).

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

seven of the reporter’s record contains sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal the electronically filed volume seven of the

reporter’s record in this case.

                 IT IS SO ORDERED.



                                                            BY THE COURT

Date: March 13, 2019




1
 Originally appealed to the Second Court of Appeals in Fort Worth, this case was transferred to this Court by the
Texas Supreme Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN.
§ 73.001 (West 2013). We are unaware of any conflict between precedent of the Second Court of Appeals and that
of this Court on any relevant issue. See TEX. R. APP. P. 41.3.

                                                       2